FILED: October 26, 2006
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Application for
Admission to Practice Law of:
STEVEN ROBERT ZIELINSKI,
Applicant.
(SC S52768)
Petition for Review of the Recommendation of the Board of
Bar Examiners.
Submitted on the record March 16, 2006.
Steven Robert Zielinski, in propria persona, filed the
petition.
Jeffrey D. Sapiro, Disciplinary Counsel, Lake Oswego, filed
the response for the Oregon State Bar.
Before De Muniz, Chief Justice, and Carson, Gillette, Durham, Balmer
and Kistler, Justices.*
PER CURIAM
Admission denied.
*Riggs, J., retired September 30, 2006, and did not
participate in the decision of this case.  Walters, J., did not
participate in the consideration or decision of this case.
PER CURIAM
Steven Robert Zielinski (applicant) has applied for
admission to the practice of law in Oregon.  The primary issue
presented is whether the record contains clear and convincing
evidence that applicant has the requisite character and fitness
to practice law.
We review the record de novo.  BR 10.6.  An applicant
for admission to the practice of law has the burden of proving by
clear and convincing evidence that he or she is of good moral
character and is fit to practice law.  See In re Rowell, 305 Or
584, 588 n 2, 754 P2d 905 (1988) (so holding, citing former BR
7.5); Rule for Admission (RFA) 9.45(6) (in character review
proceeding, applicant must establish by clear and convincing
evidence the requisite character and fitness to practice law). 
On review, we determine that the record before us lacks clear and
convincing evidence of applicant's good character and fitness to
practice law, and, therefore, we deny his application for
admission.
ORS 9.220 codifies the standards for admission to the
practice of law in Oregon:

"An applicant for admission as attorney must apply
to the Supreme Court and show that the applicant:
"(1) Is at least 18 years old, which proof may be
made by the applicant's affidavit.
"(2)(a) Is a person of good moral character and
fit to practice law.
"(b) For purposes of this section and ORS 9.025,
9.070, 9.110, 9.210, 9.250 and 9.527, the lack of 'good
moral character' may be established by reference to
acts or conduct that reflect moral turpitude or to acts
or conduct which would cause a reasonable person to
have substantial doubts about the individual's honesty,
fairness and respect for the rights of others and for
the laws of the state and the nation. The conduct or
acts in question should be rationally connected to the
applicant's fitness to practice law.
 "(3) Has the requisite learning and ability,
which must be shown by the examination of the
applicant, by the judges or under their direction
* * *."

RFA 1.05(1) amplifies on the concept of "fitness to practice
law":

"As used in these Rules for Admission of
Attorneys, unless the context requires otherwise:
"(1) 'Fit to practice law' or 'fitness' means an
applicant demonstrates a level of conduct, mental
health, judgment, and diligence that will result in
adequate representation of the best interests of
clients, including participation in the legal process
according to the Disciplinary Rules of the Oregon Code
of Professional Responsibility."

The court has delegated to the Board of Bar Examiners
the responsibility in the first instance to receive applications
for admission, to administer appropriate testing, to investigate
each applicant, and to make recommendations regarding admission. 
RFA 2.10.
Applicant submitted his application for admission to
the practice of law in Oregon in October 2004.  He is over the
age of 18 years, graduated from an accredited law school, and
passed the February 2005 Oregon bar examination.  However, the
application, and the Board of Bar Examiner's investigation of the
applicant, led the board to question whether applicant has the
requisite good moral character and fitness to practice law.  By
letter dated September 20, 2005, the board recommended that the
court deny the application because:

"1. He has not established by clear and convincing
evidence that he has the requisite character and
fitness to practice law; and
"2. Based on the information available to the
Board, the Board is unable to determine whether he
possesses the good moral character and fitness to
practice law as required by ORS 9.220(2)(a)."

(Footnotes omitted.)  In that letter, the board identified a
number of incidents in which applicant's actions caused the board
concern.  The letter was accompanied by a copy of the application
and what appear to be materials accumulated by the board in the
course of its investigation, including the transcript of an
interview of applicant by a "small board." (1)
The small board questioned applicant regarding
incidents that the Board had identified.  Those included an
incident that occurred at the University of Illinois College of
Law in which applicant accused a law student, with whom he
formerly had had a friendship, of cheating; a defamation action
that applicant had filed against an assistant dean at the
University of Illinois; an incident at the Pasco Airport in the
State of Washington that had culminated in applicant's arrest for
disorderly conduct; and applicant's contention that an Oregon
lawyer and a municipal court judge had engaged in a "smear"
campaign when applicant ran for Hermiston Municipal Court judge. 
The small board also interviewed applicant about an incident that
occurred in the Umatilla County Circuit Court that culminated in
applicant filing a complaint with the Oregon State Bar against
the deputy district attorney prosecuting a criminal case and a
complaint against the trial judge with the Commission on Judicial
Fitness and Disability.  We discuss those incidents in greater
detail later in this opinion.
In the course of the interview, the small board asked
applicant to submit various documents and papers relating to
those matters.  Applicant did so, and the record that the Board
submitted with its letter containing its adverse recommendation
includes those materials.
Thereafter, the small board determined that a
reasonable possibility existed that applicant had a psychological
condition affecting his fitness to practice law and recommended
that applicant participate in a psychological evaluation.  The
full board approved that recommendation and arranged for a
psychological evaluation, at applicant's expense, with a
particular mental health professional.  Applicant declined to
participate in the evaluation, citing his inability to pay the
anticipated cost of the examination.
At that point, RFA 9.10(1)(a) authorized the board to
convene a character review proceeding before a hearing panel. 
Respecting a character review proceeding, RFA 9.10 provides:

"(1)  Initiation.  A hearing panel shall commence
a proceeding, to be known as a character review
proceeding:
"(a)  Upon Board of Bar Examiners' referral of a
matter to a hearing panel, or;
"(b)  In any matter where the Oregon Supreme Court
does not accept the Board of Bar Examiners'
recommendation to admit an applicant to practice, if
the Board's recommendation to admit was made without a
hearing panel having conducted a character review
proceeding.  See Rule 9.60(7).
"(2)  Purpose.  The hearing panel, in its
character review proceeding, shall inquire into whether
an applicant possesses the requisite character and
fitness to practice law in Oregon."

The board's Rules for Admission prescribe detailed procedures for
the conduct of a character review proceeding. (2)  In this
case, however, none of those events occurred, because, as noted,
the board did not initiate a character review proceeding.  Thus,
when the board submitted its original recommendation to the
court, the "record" consisted of the application, the transcript
of the small board interview, documents that applicant had
submitted as requested during that interview, and such other
documents arising from the board's investigation and
correspondence between the board and applicant as the board
elected to provide.
In previous cases, when the board has made an adverse
recommendation for an applicant's admission, a character review
hearing preceded the board's recommendation, and the applicant
had notice of the grounds on which the board questioned the
applicant's character and fitness and of the opportunity to
create a record by an adversarial process.  However, here, as the
board explained in its letter of September 20, 2005, to the
court:

"The Board did not convene a panel pursuant to
[RFA] 9.05 because without the information requested of
the applicant, i.e., the evaluation of a trained mental
health professional approved by the Board, a hearing
conducted pursuant to that rule would have been
unproductive since the members of the Board could not
reach a conclusion without the assistance of such an
evaluation.  See Rule 6.05(3) ('An applicant may be
denied admission for refusing to provide the Board with
information material to the Board's inquiry regarding
the applicant's good moral character and fitness to practice law.')"

On November 22, 2005, the applicant filed a petition
for review of the board's recommendation.  RFA 9.60 authorizes an
applicant to petition this court for review of a board
"decision."  Although, as noted, the board's "decision" often
follows the occurrence of a character review hearing, the term
"decision" also embraces any final determination by the board
that rejects an application for admission, including those
instances, such as in this case, in which no character review
hearing occurs.
We turn to a procedural question concerning applicant's
petition for review.  A quantity of written materials accompanied
the Board's adverse recommendation and applicant's petition for
review.  Applicant's petition for review makes various factual
assertions without citations to any record, and, therefore, we
cannot readily determine whether the record before us, such as it
is, supports those assertions.  Further, applicant included with
his petition for review numerous letters from friends and
colleagues of applicant that they wrote after the board had made
its adverse recommendation to the court.  Obviously, the board
has not considered those materials.
The materials accompanying the board's decision and
applicant's petition highlight the evidentiary conundrum that we
face, in part because a character review hearing did not precede
the board's decision in this case.  A character review hearing
affords both parties an opportunity to engage in discovery, to
disclose to the other parties documents on which a party intends
to rely, and to offer and object to evidence, and otherwise
provides an orderly means of making a reliable record.  See RFA
9.35 to 9.45 (describing procedure).  The process followed here
did not provide that opportunity.  Nevertheless, subject to one
exception that we discuss below, neither applicant nor the board
has objected to a full consideration by the court of the various
materials submitted by the board and applicant.  Therefore, we
have considered those materials in addressing the petition for
review.
The one exception relates to a report of a
psychological evaluation of applicant.  In his petition for
review of the board's adverse recommendation, applicant
questioned the board's authority to request a psychological
evaluation at all.  He also questioned the propriety of the
conditions that the board had imposed, including that the mental
health professional administer personality tests, that the
psychologist report his raw scores to either the board or to its
psychologist member, (3) and that the mental health
professional determine whether the applicant suffers from
delusional paranoia.
On December 6, 2005, this court determined by order
that the board had the authority to request a psychological
evaluation, but that the applicant should have the opportunity to
propose different terms and conditions for accomplishing the
evaluation.  That order further provided that the court would
postpone a decision on the merits of the application for six
weeks to give the board and applicant an opportunity to arrive at
mutually acceptable terms for an evaluation, to have the
evaluation take place and a report prepared, and to allow the
board to consider the report and make any further recommendation
to the court that it wished to make.
The parties attempted to negotiate conditions for a
psychological evaluation, but failed to come to full agreement. 
Nevertheless, applicant participated in an evaluation by a mental
health professional mutually acceptable to applicant and the
Board.  The psychologist prepared a report.  However, one of the
points on which the parties were unable to come to agreement was
this:  applicant contended that a psychologist-patient privilege
attended any evaluation, and that the board could not evade the
privilege by requiring the psychologist to disclose the
evaluation to the board.  Applicant, in turn, voluntarily
submitted the report to the board and this court, subject to
applicant's insistence that only board members, the members of
this court, and one of this court's staff lawyers could consider
the report.
RFA 2.15 provides:

"Unless expressly authorized by the Supreme Court,
the Board of Bar Examiners shall not disclose any of
its records, work product or proceedings in carrying
out these activities for the Supreme Court except the
Board may release an applicant's admissions file to: 
(1) a special investigator appointed under Rules 9.15
to 9.20;  (2) the Oregon State Bar's Disciplinary
Counsel when an applicant seeks Supreme Court review of
an adverse admissions recommendation; (3) Counsel
appointed by the Board when an applicant initiates
civil proceedings against the Board in connection with
the applicant's application; or (4) admissions
authorities in other jurisdictions which guarantee the
confidentiality of admissions materials to the same
extent as required under Oregon law."

Applicant declined to consent to disclosure of the psychological
report to the persons identified in RFA 2.15.  Therefore, the
board declined to consider the report or to modify its
recommended disposition of the application.
As noted, applicant has submitted a copy of the report
to the court in a sealed envelope and has limited its disclosure
essentially to the members of the court.  If this court
considered the psychological report that applicant has submitted
in this case and included information from that report in the
court's opinion -- as we would, if we deemed the discussion of
that information helpful in explaining our decision -- we would
violate the limitations that the applicant has attempted to place
on disclosure of the report.  
In our view, the impracticality of applicant's
limitations on our consideration of the report is reason enough
to reject the report.  However, in imposing them, applicant
demonstrates an even more fundamental misunderstanding of the
legal context that pertains here:  He has no authority to impose
conditions or limitations on this court's consideration and use
of evidence that he submits to demonstrate his character and
fitness to practice law.  Because the court has not authorized or
accepted those limitations, we have declined to consider the
report.
We turn, then, to examining applicant's claims in light
of the record that we have before us.  Applicant is a 1982
graduate of the Honors Program in Medical Education at
Northwestern University Medical School.  He has been licensed as
a physician and surgeon in Illinois since 1984 and in Oregon
since 1985.  Applicant became board-certified in internal
medicine in 1996.  In addition to practicing medicine for a
number of years, including, apparently, emergency room work,
applicant briefly served as Vice-Dean for Academic Affairs at the
College of Medical Sciences in Katmandu, Nepal.
Applicant also graduated magna cum laude from the
University of Illinois College of Law in 1991 and was admitted to
the practice of law in Illinois in May 1993, and remains in good
standing on inactive status as a member of the Illinois State Bar
Association.  His admission there was not without its
difficulties.  The dean of the University of Illinois College of
Law declined to certify that applicant was a person of good moral
character.  That, together with an allegation that applicant had
stalked a law student with whom he formerly had had a personal
relationship, his allegation that the same law student had
cheated in a trial advocacy class, and his defamation action
against an assistant dean at the University of Illinois, resulted
in the Illinois Board of Admissions to the Bar initiating what
appears to be the equivalent under Oregon law of a character
review hearing.  That hearing resulted in a unanimous decision
affirmatively to recommend applicant for admission to the bar,
and, in due course, applicant was admitted to the practice of law
in Illinois.
We are not bound by the decision of the State of
Illinois regarding whether the incidents that occurred there are
grounds for denying applicant admission to the practice of law in
Oregon.  Nevertheless, the allegations regarding applicant's
complaint that a law student had cheated and the nature of his
relationship with that student, although potentially serious, do
not detain us long, in part because the record of those incidents
is not well-developed. (4)  We shall not consider those
allegations in our determination in this case.
As noted, ORS 9.220(2) provides, in part, that

"the lack of 'good moral character' may be established
by reference to acts or conduct that reflect moral
turpitude or to acts or conduct which would cause a
reasonable person to have substantial doubts about the
individual's honesty, fairness and respect for the
rights of others and for the laws of the state and the
nation."

That statute also provides that "[t]he conduct or acts in
question should be rationally connected to the applicant's
fitness to practice law."  RFA 1.05(1) also requires that we
focus on

"conduct, mental health, judgment, and diligence that
will result in adequate representation of the best
interests of clients, including participation in the
legal process * * *."

The board's letter to the court expresses concern about
several matters, including a defamation action that applicant
filed in federal court in Illinois in 1992 and an event that the
parties refer to as the Pasco Airport matter.  The board provided
the following summaries of those matters:

"1. Dr. Zielinski filed a defamation lawsuit in
Illinois federal court in 1992 alleging that one
of the named defendants had made quoted statements
in a public meeting.  Dr. Zielinski withdrew the
lawsuit after a tape recording of the meeting
conclusively established that the accused
defendant had not made the statements.  When asked
about this during the Small Board Interview, Dr.
Zielinski stated that the quoted language in the
complaint was based on the recollections of 3-5
persons who had been in attendance at the meeting. 
However, when confronted by the Small Board with a
contemporaneous statement to a reporter at the
time he withdrew the lawsuit that the quoted
language was based on the recollections of ten
persons, Dr. Zielinski stated:
'It probably got to that many, but I
knew of about three to five.  I mean
there were a lot of people there and I
didn't get the names of all the ones who
initially came up to me.  You had to go
with what you had at the time that you
put the suit together.'
"(Exh. 10, p. 17) (emphasis in original).
"2. Dr. Zielinski was arrested at the Pasco Airport in
October 2001.  When asked by the Small Board to
explain the circumstances that lead to his arrest,
Dr. Zielinski stated that one of the security
officers had held up a sum of cash removed from
his checked luggage and asked Dr. Zielinski if he
wished to take it in his carry-on rather than
leave it in his checked luggage.  Dr. Zielinski
further explained:
'When she [the security guard] held that
up in the air, she basically gave a
signal to every human being that here's
a schmuck with a lot of money.  Go get
him.  And I had a choice and I knew it
instantly.  If I take that money and I
put it in my carry-on bag, somebody will
come after me and the carry-on bag.  If
I take that money and it goes back into
the suitcase, wherever that suitcase
goes, there's going to be a race from
baggage claim to get to that suitcase
because it's instant free money.  And
here is a person who is supposed to be
devoted to safety and security and she
basically made me a target and I wasn't
happy.'
"(Exh. 10, pg. 19)  Dr. Zielinski was arrested and
detained by the National Guard after further
interaction with airport officials.  (Exh. 7, pp.4-5)[.]"

Two concerns arise from applicant's actions relating to
the defamation action.  First, applicant made inconsistent
statements about the number of witnesses who reported the
allegedly defamatory statement to him.  Second, the tape
recording of the meeting conclusively confirmed that none of the
witnesses on which applicant purportedly had relied had reported
the facts accurately.  As a consequence, applicant's defamation
action was without a basis in fact.
The problem that the Pasco Airport matter raises is not
that applicant disapproved of the manner in which the airport
security guard had dealt with his property.  Rather, it appears
that, without any basis for doing so, applicant attributed to the
security guard the intent to invite other persons to rob him of
his money (i.e., "Go get him.").  That is not, in our view, an
ordinary (or even reasonable) reaction.  Moreover, applicant
allowed his anger toward the security guard and other airport
officials to escalate to the point that the National Guard
representatives present at the airport had to arrest and detain
him.
Also of concern to us is applicant's conduct
surrounding an incident in the Umatilla County Circuit Court that
occurred on September 15, 2003.  The state had charged the wife
of a physician, Dr. Meharry, with whom the applicant had worked
in Hermiston, with certain criminal offenses.  Applicant
accompanied Dr. Meharry and his wife to a hearing.  At one point
in the course of that hearing, the lawyers for both the defendant
and the state left the courtroom to meet with the trial judge in
chambers.  During that time, applicant was conversing loudly
enough with Dr. Meharry about the case that a police officer
serving as a security officer in the courtroom could hear what
applicant was saying.  According to the security officer,
applicant said, "[T]he only good cop is one with a bullet in his
head." (5)  The security officer cautioned the applicant not to
speak about the case because there were witnesses in the
courtroom.  When applicant asked where the witnesses were, the
officer pointed to the woman seated immediately in front of
applicant, that witness being Huxel, a female detective. 
Applicant responded, "Oh, that's what that is!" 
Applicant continued to talk loudly enough that a court
clerk entered the judge's chambers and informed those present
about the disruption in the courtroom.  One of the defendant's
lawyers said that he would take care of the problem.  That lawyer
escorted applicant outside the courtroom, they talked briefly,
and both returned to the courtroom.
A second police officer, Deputy Drago, was in the
courtroom; applicant considered Drago to be his friend. (6) 
Drago attempted to caution applicant about talking in the
courtroom.  At least one observer characterized applicant as
standing up as if to take off his coat and engage in a fight with
Drago before going outside the courtroom to talk with him. 
Eventually, both returned to the courtroom.  When the judge and
the lawyers returned to the courtroom and the court went back on
the record, the trial judge announced that he was recusing
himself from the case.
The following day, the deputy district attorney
handling the case, Ladd, filed a motion to transfer the case from
Hermiston to Pendleton on four grounds:  (1) the case involved 40
witnesses, and the Hermiston courtroom facilities were too small
to accommodate witnesses waiting to testify; (2) security in
Hermiston was less effective than in Pendleton; (3) the trial
judge's recusal presented difficulties for the state, because the
state thought that the defendant's release should be revoked
immediately, in part because she allegedly had been tampering
with witnesses; and (4) defense counsel planned on filing a large
number of motions that otherwise would require a visiting judge
to travel from Pendleton to Hermiston for hearings.  In support
of the part of her motion referring to court security, Ladd
stated,

"This case has potential for physical injury; during
the judge's conference in chambers on 09/15/03, the
deputies had to remove one Steven Zielinski, who told 
* * * Huxel, a witness for the state, that police
officers ought to have a bullet through the head."

Ladd also wrote in the motion, "In the most recent hearing, a
security risk arose when one witness for the defense made a
threatening comment to a police officer witness."
Applicant disputed those statements on the grounds that
no deputy removed him from the courtroom and he had not directed
his statement about bullets in the heads of police officers to,
or otherwise threatened, Detective Huxel or any law enforcement
personnel.  Ladd, however, rebuffed applicant's attempt to get
her to change her statements.  Applicant also attempted to
contact the trial judge, but the trial judge declined to talk to
him, because the matter involved the case from which he had
recused himself.  Applicant then filed complaints with the Oregon
State Bar against Ladd and against the trial judge with the
Commission on Judicial Fitness and Disability (the commission).
The record before us regarding applicant's complaint
against the trial judge is limited.  The commission declined to
provide a copy of the complaint, citing its confidentiality
policy.  Applicant also was unable to furnish a copy of his 
complaint, because he had not retained a paper copy and the
computer on which he had prepared the complaint suffered damage
that resulted in an inability to retrieve the document.  In
addition to not having a copy of the complaint, applicant has not
articulated the basis for his complaint against the trial judge. 
By applicant's own statement, the trial judge was not in the
courtroom when most of the incident took place.  In his complaint
to the Bar regarding the conduct of the deputy district attorney,
applicant stated that the trial judge had returned to the
courtroom during the time when applicant had gone outside the
courtroom escorted first by the defendant's lawyer or later by
one of the courtroom security officers or, perhaps, both. 
However, the remainder of the record indicates that the trial
judge had not returned to the courtroom by that time and,
therefore, could not have had any personal knowledge of events
that occurred in the courtroom.
Even if the trial judge had had personal knowledge of
some of the events that, collectively, made up this incident, it
is not readily apparent to us how the trial judge could have
violated the Code of Judicial Conduct by recusing himself from
the case and not responding to the applicant's request to talk to
the judge about the incident.  In his complaint to the Bar
regarding the deputy district attorney, applicant wrote the
following in regard to the trial judge's role in the incident:

"I have been accused of stating that 'police officers
ought to have a bullet through the head.' * * *
Further, it is claimed that I had to be forcibly
removed from the courtroom because of my statements and
that I created a 'dangerous' courtroom situation. * * *
[B]oth Judge Wallace and [the] prosecuting DA * * * are
aware of the totally and completely false nature of
these claims, since they were PRESENT IN THE COURTROOM
WHEN I WAS SUPPOSEDLY REMOVED!
"* * * * *
"I attempted to deal with this matter through Judge
Wallace, who had recused himself from the relevant case
(State vs. Kathy Meharry) on the day of this alleged
incident.  Judge Wallace, through his secretary, Nancy,
encouraged me to stay by my phone and await a call from
the Judge.  I made several follow-up contacts by phone
and received additional requests to remain by my phone. 
That call never came.  ONE WEEK LATER, Nancy contacted
me to inform me that Judge Wallace could not talk to me
if the conversation involved the Meharry matter in any
way.  One wonders if the Judge has similar difficulty
deciding whether to go to the bathroom or if he just
pees on himself."

(Capitalization in original.)  In that same complaint, applicant
states,

"Not only are the alleged claims false, they have an
evil and pernicious nature that invites hostility,
harassment and reprisals.  I have received threats
against my person and my livelihood as a result of
these false accusations and the threats have forced me
to increase my personal security and that of my friends
and loved ones.  I have been forced to seek a concealed
weapons permit and to only travel in the community with
a weapon near at hand * * *.
"Since many of the threats have come from members of
law enforcement -- or those claiming to be part of law
enforcement, I now regard all police and law
enforcement officers with suspicion and any approach by
them as a potential to attack me or do me harm * * *.
"* * * * *
"I fear that this entire situation cannot help but end
badly, likely with a violent showdown.  Government
authorities have shown an unwillingness to address this
matter and likely will not do so until someone gets
killed. * * * I also fear that the inevitable
confrontation will cause me to have to choose between
my own life and that of an overzealous and ill-informed
member of law enforcement."

In response to a letter dated May 13, 2004, from Bar
Disciplinary Counsel, applicant stated,

"I don't doubt there are security issues in the
Hermiston Court.  But I am not one of them.  The court
security deputies might qualify as dangerous, however. 
Who responds to what is allegedly a serious, open
threat with those chilling words 'Don't talk about the
case!'  Wow, I'm scared!  Are they allowed to have
bullets in their guns?  Who put the bullets in for
them?  Can they shoot straight?"

In a letter dated July 9, 2004, in which applicant
requested that the State Professional Responsibility Board review
the Bar's dismissal of applicant's complaint against the deputy
district attorney, applicant wrote,

"I also want to make it clear that I am proud, yes,
PROUD of my 'offensive' statement in the courtroom that
day.  I stand fully behind my comments.  In fact, I
would say that they also apply, wholeheartedly, to Ms.
Ladd, Ms. Cooper,[ (7)] Judge Wallace and the rest of
the Umatilla County Justice System.  You may act
accordingly.  I would also point out, just this last
weekend, we buried a young man who died violently as a
result of lies and deceptive statements put out by
government agents.  The problem will not go away.  I
have warned repeatedly about the escalation of this
matter into violence.  I can do no more.  I have
nothing to lose."

Put bluntly, it strains credulity to accept applicant's
portrayal of Umatilla County as simmering with the kind of
violence that applicant describes or his assertion that his life
is as threatened as he claims. (8)  To the extent that
applicant is unpopular with law enforcement personnel in that
community, he overlooks that, by his own admission, he uttered in
a courtroom in a voice loud enough to be heard by others,
including a police detective witness, words to the effect that he
would not treat a police officer who had been shot in the head. 
To the extent that applicant's statement was repeated in the
community, that fact had more to do with applicant's utterance of
the statement in a loud voice in a public setting in the presence
of police officers than with Ladd's possibly inaccurate summary
and characterization of the statement in her motion.
As the record before us reflects, applicant has made
other statements that reflect positively on him.  Applicant also
has been involved in other litigation, both as a medical expert
advising lawyers regarding medical matters, and in connection
with a business in which applicant sold timekeeping software. 
His conduct in those matters causes us no concern.  Finally,
applicant has supported his petition for review with letters of
recommendation from a number of respected persons.
Nevertheless, applicant's conduct, especially during
and following the Umatilla County Circuit Court incident, gives
us great cause for concern.  That conduct occurred recently and
reflects a disrespect for the rights and personal safety of
others.  From the record as applicant has chosen to limit it, it
appears that applicant loses perspective when he engages with
others in various positions of authority.  While it is true that
the public expects lawyers to assert their rights and those of
their clients in a variety of legal settings, this court, the
Bar, and the public also expect lawyers to conduct themselves in
a rational, civil, and professional manner, especially in the
presence of witnesses in a courtroom.  Applicant's conduct in the
Umatilla County Circuit Court matter and the ensuing complaints
to the Oregon State Bar and the Commission on Judicial Fitness
and Disability display the kind of lack of perspective and
judgment that reflect poorly on applicant's character and fitness
to practice law.  Applicant's conduct in those matters was not a
one-time slip-of-the-tongue.  Rather, his conduct reflects a
pattern of behavior toward public officials that incorporates
irrational insults (9) and accusations of misconduct with
little or no evidentiary support.  Moreover, applicant has used
threats of violence or harm to intimidate others and then bragged
about his threats.
Viewing applicant's conduct in its entirety, we
conclude that, to paraphrase ORS 9.220(2)(b), applicant's conduct
"would cause a reasonable person to have substantial doubts about
[applicant's] honesty, fairness and respect for the rights of
others and for the laws of the state and the nation."  The
conduct of applicant discussed above occurred in several
settings, including a courtroom, in which a reasonable person
would expect a lawyer to conduct himself in a manner that
reflects respect for the rights of others and for the
responsibility and authority of public officials and employees
attempting to execute their duties.  Those circumstances confirm
that applicant's conduct is rationally connected, as ORS
9.220(2)(b) requires, to his fitness to practice law.  We
conclude, therefore, that applicant has failed to show that he
"[i]s a person of good moral character and fit to practice law." 
ORS 9.220(2)(a). 
In re Covington, 334 Or 376, 382, 50 P3d 233 (2002),
counsels us that,

"[a]ny significant doubt [about an applicant's
character and fitness] should be resolved in favor of
protecting the public by denying admission."

The record in this case leaves significant doubt in our minds
about applicant's character and fitness to practice law. 
Therefore, we follow Covington and deny the application.
Admission denied.


1. The board's Policy and Procedures Re: Character and Fitness authorize appointment of a
small board, which is a subgroup of the full board consisting of two lawyer members and one
public member of the Board.  Paragraph 22 of the board's policy statement provides:

"If the small Board concludes, based on the applicant's record or
statements or information obtained from third persons, that the applicant has a
recent pattern of substance abuse or psychological condition affecting fitness to
practice law, the small Board may recommend that the Board require the
applicant, at his or her own expense, to submit to an examination by a medical or
psychological specialist approved by the Board.  If the Board approves this
recommendation and requires such an examination, the small Board may,
depending on the results of the examination, recommend that:
"(a) The applicant be unconditionally admitted;
"(b) The applicant be conditionally admitted, as described in paragraphs 30
and 31; or
"(c) A full Board hearing be convened."

Return to previous location.



2. Upon initiation of a character review hearing, RFA 9.15 requires the chair of the board to
appoint a special investigator.  The special investigator may prepare a proposed statement "of the
matters asserted or charged" and generally is responsible for prosecuting the proceeding on
behalf of the board.  RFA 9.20.  RFA 9.35 provides, among other things, for notice to the
applicant of the "matters asserted or charged and the applicant's burden of proof" and identifies
the procedural rights of the applicant in the proceeding.  RFA 9.40 provides for discovery,
including depositions, subpoenas, and exchanges of lists of witnesses and exhibits.  RFA 9.45
addresses recording and transcribing of the record of the hearing, evidentiary issues, exhibits,
oaths and testimony, and other aspects of the hearing itself, including that the applicant has the
burden of proving by clear and convincing evidence that the applicant has the requisite character
and fitness to practice law.  RFA 9.50 addresses the hearing panel's decision-making process, and
RFA 9.55 addresses the board's decision-making process; RFA 9.60 provides for review by this
court of the board's decision.
Return to previous location.



3. The public member of the small board that considered this application was a
psychologist.
Return to previous location.



4. By the time that the Oregon Board of Bar Examiners inquired, the Illinois Board of
Admissions to the Bar, pursuant to its records retention policy, had destroyed most of the record
of its character-review hearing for applicant.
Return to previous location.



5. Applicant disputes that he said those words, but he concedes that he said something to the
effect that, if a police officer ended up with a bullet in the head laying on the applicant's lawn,
applicant would refuse to treat the police officer.  We decline to decide here which report of the
incident is correct, but we do note that we do not think that accepting applicant's version of what
he said places applicant in a more favorable light.
Return to previous location.



6. Drago, who at one time served as Sheriff of Morrow County, submitted a letter of
reference in support of the applicant's application for admission.
Return to previous location.



7. Ms. Cooper is the assistant disciplinary counsel for the Oregon State Bar who handled the
applicant's complaint against Deputy District Attorney Ladd.
Return to previous location.



8. Applicant also gave inconsistent information to the police about whether he has a
concealed weapon permit and whether he has carried arms in the community.
Return to previous location.



9. Even as recently as the date on which applicant submitted his psychological evaluation
report to the board, applicant wrote the following in referring to Marlyce Gholston, the Executive
Director of the board:

"The attached material is confidential for Marlyce Gholston.  If you don't know
what that means -- get a dictionary.  If you are still not sure -- get another job."

(Emphasis in original.)
Return to previous location.